Title: John Adams to Abigail Adams, 30 July 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 30. 1776 Tuesday
     
     This is one of my fortunate days. The Post brought me, a Letter from you and another from my Friend and Brother.
     
     The particular Account you give me of the Condition of each of the Children is very obliging. I hope the next Post will inform me, that you are all, in a fine Way of Recovery. You say I must tell you of my Health and Situation. As to the latter, my Situation is as far removed from Danger, I suppose, as yours. I never had an Idea of Danger here, nor a single Sensation of Fear. Delaware River is so well fortified with Gallies, fixed and floating Batteries, Chevaux de Frizes, Ships of War, Fire Ships, and Fire Rafts, that I have no Suspicions of an Enemy from Sea, although vast Numbers of People have removed out of this City, into the Country, for fear of one.
     By Land, an Enemy must march an hundred Miles, to get here, and they must pass through, Woods, Difiles, and Morasses, besides crossing Rivers, which would take them a long time to accomplish, if We had not a single Man to oppose them. But we have a powerfull Army at New York, and New Jersey, watching their Motions, who will give Us a good Account of their Motions, I presume, whenever they shall think fit to stirr.—My Health has lasted longer than I expected, but with Intermissions of Disorder as usual, and at length, I fear, is departing. Increase of Heat in the Weather, and of Perplexity in Business, if that is possible, have become too much for me. These Circumstances, added to my Concern, for those other Parts of myself in Boston, would certainly have carried me there before now, if I could have got there: But I have no servant, nor Horse.—I am now determined to go home: but the precise Time, I cannot fix. I know not how to go. I have been deliberating whether to go by the stage to New York, and trust to the Chapter of Accidents to get from thence to Boston; or whether to hire, or purchase an Horse here, or whether to get along some other Way, with Coll. Whipple, or Mr. S. Adams. But am still undetermined. If I knew that Bass was at Leisure, and if I knew where you could get Horses, I should request you to send him here, to bring me home. But I dont know what to say. If he should come, he must keep a good look out, and make a strict Enquiry all along the Road, for me, least he should miss me, least I should pass by him on my Way home. After all, I cannot reconcile myself to the Thoughts of staying here so long as will be necessary for a servant and Horses to come for me. I must get along as well as I can by the Stage or by procuring a Horse here.
     The Conspiracy, at New York, betrayed the Ignorance, Folly, Timidity and Impotence of the Conspirators, at the same Time, that it disclosed the Turpitude of their Hearts. They had no Plan. They corrupted one another, and engaged to Act, when the Plan should be formed. This they left for an After Consideration. The Tory Interest in America, is extreamly feeble.
     Your Successes by Sea, give me great Pleasure, and so did the heartfelt Rejoicings at the Proclamation of Freedom. Mr. Bowdoins Sentiment did him Honour.
     
      Adieu.
     
    